DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed February 25, 2021, has been entered.  Prior to the amendment, claims 1-23 were pending in the application.  In the amendment, claim 10 is canceled.  Accordingly, after entry of the amendment, claims 1-9 and 11-23 are pending; of these, claims 1, 15, and 20 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
4.	Claims 1-9 and 11-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “the lateral contact surface” (in line 24) is indefinite; it is not clear which of the previously-recited lateral contact surfaces is being referenced (claim 1 previously recites a core portion providing a lateral contact surface for each of the plurality of blade elements; see lines 15-16).

In line 3 of claim 2, the recitation “consistent with” is indefinite; it is not clear what relationship is being specified.
In lines 1-2 of claim 3, “the plurality of shoulders of a blade element” lacks proper antecedent basis in the claims.
In lines 3-4 of claim 3, “said at least one of the plurality of blade elements, and the plurality of blade elements and spacers” lacks proper antecedent basis in the claims (the corresponding language in lines 9-11 of claim 1 was amended; similar amendments, however, have not been made to the language of claim 3).
In line 5 of claim 3, the recitation “interference zone” is indefinite; it is not clear what is meant by this term or in what way two adjacent shoulder portions abutting one another can reasonably be considered to constitute an “interference” zone.
In the first two lines of claims 4, 8-9, and 12, “the at least one of a plurality of blade elements, and a plurality of blade elements and spacers” lacks proper antecedent basis in the claims (the corresponding language in lines 9-11 of claim 1 was amended; similar amendments, however, have not been made to claims 4, 8-9, and 12).
In lines 3-4 of claim 4 and in lines 3-4 of claim 6, “the width of the material removal section” lacks proper antecedent basis in the claims.
In the first two lines of claim 6, “the at least one of a plurality of blade elements and a plurality of blade elements and spacers” lacks proper antecedent basis in the claims (the corresponding language in lines 9-11 of claim 1 was amended; similar amendments, however, have not been made to claim 6).

In line 7 of claim 11 and in line 7 of claim 13, “the single circular abrasive element” lacks proper antecedent basis in the claims.
In line 9 of claim 11 and in lines 8-9 of claim 13, “the two circular abrasive elements” lacks proper antecedent basis in the claims.
The last three or four lines of claims 11 and 13 are indefinite.  It is not clear what applicant is attempting to claim with this language.  Specifically, for example, it is not understood how a “centerline” can have a “rotation path” (considering that, in the present case, the centerline is also the axis of rotation).
In line 3 of claim 13, the recitation “a first configuration and a second configuration” is indefinite; it is not clear whether this is intended to refer to the same “of a first and of a second alternating configurations” previously recited (see claim 1, lines 29-30) or to some different/additional configurations.
Claim 15 recites, in lines 7-9, a mandrel first shoulder portion providing a contact zone for “a lateral portion of at least one of a plurality of blade elements ...”.  This same blade element “lateral portion” then appears to be referenced later in the claims using various terminology (see, e.g., a “first lateral edge” in claim 15, lines 13-14; a “lateral zone” in claim 15, lines 16 and 25; and “a lateral contact surface” in line 3 of claim 16).  The use of inconsistent terminology in this manner renders the claim language 
In line 14 of claim 15, “the first of the at least one ...” lacks proper antecedent basis in the claims.
In lines 25-27 of claim 15, the recitation “the lateral zone of the last predetermined number” lacks proper antecedent basis in the claims and/or does not read properly (it appears that this should read “the lateral zone of a last of the predetermined order and number”, if this is what is meant; compare with the language in line 14 of the claim).
In line 2 of claim 16, the relationship between the “plurality of shoulder portions” and the previously-recited “shoulders” (see claim 15, line 19) is not clear.
In lines 3-4 of claim 16, it is not clear whether the recitation of “an abrasive element” is intended to refer to one of the same previously-recited “abrasive elements” (see claim 15, lines 20-21) or to something different.
In lines 1-5 of claim 18, the recitation “wherein for in the placing of at least a subset of the predetermined order and number, a further comprising step of:” does not read properly; it is not clear what is intended by this language.
In line 8 of claim 18, “the axis of the cylindrical portion ...” lacks proper antecedent basis in the claims.
In line 9 of claim 18, the recitation “interference zone” is indefinite; it is not clear what is meant by this term.
In line 2 of claim 19, the recitation “the at least blade elements ...” does not read properly.

In line 4 of claim 20, the recitation “and having a centerline ...” is indefinite because it is not clear from the claim language what previously-recited feature has the centerline.  
In lines 4-5 of claim 20, “the opposing lateral contact surfaces” lacks proper antecedent basis in the claims.
In lines 5-6 of claim 20, “each blade element” lacks proper antecedent basis in the claims and/or is otherwise indefinite because only a single blade element is previously recited.

Claim Rejections - 35 USC § 102
5.	Claims 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewey et al., U.S. Patent Application Publication No. 2003/0155155 (“Dewey”).
Dewey discloses a manufacture (see arm 520 in Figs. 4-5 and 7-9) for use in a material removal system (i.e., an under-reamer for a downhole tool 500).  The arm 520 includes a blade element (e.g., the body of the arm) having a core portion (e.g., a lower portion of the arm 520, as viewed in Fig. 9, including back surface 660) and two shoulder portions (i.e., as viewed in Fig. 8, a left shoulder area where the pads 522 are located and a right shoulder area where the pads 526 are located).  The core portion provides a lateral contact surface (to move from the retracted position of Fig. 4 to the 
With respect to claim 23, the Dewey manufacture is configured for use with (i.e., capable of being used in conjunction with) a milling system such as that recited in claim 1.

Claim Rejections - 35 USC § 103
6.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dewey as applied to claim 20 above.
As discussed above, Dewey discloses all of the limitations of claim 20.  Dewey does not, however, disclose the specific number of abrasive elements for each shoulder portion configuration recited in claim 21.  
It is considered, however, that the necessary or desired number of abrasive elements would largely be dependent on various application-specific factors, such as the overall size of the blade element and the relative sizes of the respective shoulder areas, the type of material being under-reamed, and the type of material from which the blade is constructed.  Accordingly, one of ordinary skill in the art could readily have KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 421 (2007) (“When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”); also, see MPEP 2144.05 II.  Applicant has not demonstrated any criticality associated with the number of abrasive elements recited.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to provide the manufacture of Dewey with the recited number of abrasive elements on each shoulder.

7.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dewey as applied to claim 20 above, and further in view of Kappel et al., U.S. Patent Application Publication No. 2012/0012229 (“Kappel”).
As discussed above, Dewey discloses all of the limitations of claim 20.  Although Dewey discloses providing the abrasive elements being formed from a diamond material (see, e.g., paragraph [0059]), Dewey does not specifically disclose the use of a PCD material, as recited in claim 22.
In the same field of endeavor, Kappel discloses a cutting/grinding device (see, e.g., Figs. 1-3) having a cutting wheel 26 and teaches forming cutter inserts (e.g., the inserts 324A, 324B in Fig. 21) from a PCD material (see paragraph [0093]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kappel, to form the .

Allowable Subject Matter
8.	Claims 1-9 and 11-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
9.	Applicant’s arguments regarding the prior art rejections, submitted with the response filed February 25, 2021, have been fully considered but are moot in view of the new grounds of rejection advanced herein.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/Examiner, Art Unit 3672               
30 April 2021